Earl Warren: (Inaudible)
Clarence H. Ross: I just have one statement I wish to make and that is I wish to point out that in the complaint, there is no allegation of any plan of successive or other proposed denials of anyone else. All it says in the complaint is that our device was denied to seal. Nothing there just spell out that this is like in the result in being an A, B, C, D. They don't say that. They don't allege it. They don't even allege that the denial and the particular case was arbitrary. Thank you.
Mr. Attorney General: Mr --
Felix Frankfurter: (Inaudible)
Mr. Attorney General: Yes, Your Honor.
Felix Frankfurter: (Inaudible) distinguish your case from the arrangement between International Garment Workers and the New York Garment Trade whereby they put on the products of the people within -- the manufactures of the union or white label and they constitute advertise both through all the medias especially over the radios telling people not to buy this that haven't got that white label.
Mr. Attorney General: Your Honor, asked me to put something aside at the beginning of your question.
Felix Frankfurter: Putting aside the question whether in fact there was a combination between the AGA and the Gas Company, the utility of Chicago whereby the utility agreed not to service customers, consumers who haven't got the AGA burners.
Mr. Attorney General: Well, Mr. Justice Frankfurter, I'm not sure that I have to distinguish it and I will come to answer your question because --
Felix Frankfurter: Well, that you -- you may not be able to distinguish that (Voice Overlap) with it.
Mr. Attorney General: Because our case is dependent upon a conspiracy here. Now, there is a possible distinction along this line. If we approach the Sherman Act question from the point of view of what has this done to competition? We might well say that the International Garment Workers' case is a situation of waging competition, that the improvement of the conditions of labor is important to competition because its labor who buys the products. This is an entirely different case than a case which is not waging competition but was -- which is waging anti-competition because our competitors are part of this conspiracy.
Felix Frankfurter: I'm not thinking of the manufacturers. They are going to shop, give these high wages or higher, one way of keeping union gather is to meet the wage advantage as union (Inaudible) Our wages are higher, our health conditions are better, etcetera, etcetera but we have a principle, you know there are (Inaudible) there are principles (Inaudible).
Mr. Attorney General: Yes.
Felix Frankfurter: And therefore by this campaign as between the manufacturers and the (Inaudible) union, we're really driven or at least restricted in our market because of the big departments was in New York or want to carry those that haven't got the white label.
Mr. Attorney General: I -- I have no answer other than that which I've stated and that is that it possibly improves competition. I'd like to make only two brief remarks. Mr. Ross's closing remark was that the complaint does not allege and effect on anyone but the petitioner. The complaint does allege that this conspiracy has prevented everyone who does not get the AGA seal of approval from competing in this market. Now, what I think he has overlooked is the potential effect of a power similar to the power that the AGA has. In other words, they don't have to say, “We won't approve it.” No one is going to come into the market. No one is going to invest the capital and time. If they know that their competitors can say after their product is ready to be marketed, sorry you can't market -- market it. Now, the second point was this. In response to a question by the Chief Justice, Mr. Lamb said, “I believe that the present standards of the AGA do not restrict gas burners to metal that it was possible for a ceramic burner to be approved.”
Earl Warren: I so understood it.
Mr. Attorney General: That's how I understood him, Mr. Chief Justice in his brief. On page 5, Mr. Lamb says, “AGA standards require that metal be used.” In his brief on page 14, he says, “All gas burners approved by AGA are metal.” Thank you.